UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

STATESVILLE DIVISION
In re:
HUDLER TREE FARM, LLC, Chapter 7
Debtor. Case No. 18-50803

 

TRUSTEE’S EX PARTE MOTION FOR AUTHORITY TO
PAY RENT DUE POST-PETITION

A. Cotten Wright, the trustee in this matter (the “Trustee”), through counsel, hereby presents
this Trustee ’s Ex Parte Motion for Authority to Pay Rent Due Post-Petition (this “Motion”), and in
support, respectfully represents as follows:

1. On December 28, 2018 (the “Petition Date”), a voluntary petition for relief pursuant
to chapter 7 of the Bankruptcy Code was filed on behalf of the debtor (the “Debtor’”’). The Debtor’s
case was assigned to the Trustee.

2. Before the Petition Date, the Debtor operated a Christmas tree farm in Ashe County,
N.C. The Debtor has been party to a lease for a tract of land owned by Elizabeth and William
Murphy (“Landlord”) where Christmas trees are growing; the property is located at 625 Laurel Ridge
Rd., Fleetwood, NC 28626 (the “Land”).

3. The annual rent for the Land is $1,000.00 due each year on December 31°. The
Debtor’s annual rent for 2019 came due post-petition on December 31, 2018 (the “2019 Rent”). A
true copy of the Lease with payment terms is attached hereto as Exhibit A (the “Lease”).

4. On January 22, 2019 the Court entered an Order authorizing the Trustee to employ
Iron Horse Auction Co. to market and sell the Personal Property, including Debtor’s Christmas trees
through a public auction. The Christmas Trees located on the Land are being auctioned with the

Lease to be assigned to the successful purchaser.
5. It is critical to the Trustee’s ability to liquidate the Christmas trees on the Land to be

able to assign the Lease. It is therefore necessary to assure that payments are current under the terms

of the Lease.

6. For these reasons, the Trustee respectfully requests authority to pay the 2019 Rent in
the amount of $1,000.00 to the Landlord as an administrative expense.

WHEREFORE, the Trustee prays that the Court will enter an Order granting this Motion;
authorizing the Trustee to pay the 2019 Rent of $1,000.00 to the Landlord at an administrative
expense; and granting such further relief as may be just and proper.

This is the 26th day of February, 2019.

/s/ Anna S. Gorman

Anna S. Gorman (State Bar No. 20987)
A. Cotten Wright (State Bar No. 28162)
Grier & Crisp, PA

101 North Tryon Street, Suite 1240
Charlotte, NC 28246

(704) 332-0208 Telephone

(704) 332-0215 Facsimile
agorman@grierlaw.com

Attorneys for the Trustee
EXHIBIT A
North Carolina

Ashe County Lease and Agreement

This Lease and Agreement made and entered into this_/7 aa day of

April,2017. By and between Elizabeth Littleton Murphy and William Jett Murphy Sr.
hereinafter referred to as Lessors and Hudler Tree Farm, LLC, hereinafter referred to
as Lessee:

Whereas ,Lessors own tracts of land containing approximately 4 acres of land which is
the property deeded to them by deed recorded in deed book #307 page1585 of the
Ashe County Registry to which deed reference is hereby at 625 Laurel Ridge Rd. South,
Fleetwood , N.C. 28626. Parcel number 13194285. Included in the 4 acres is a small
section of land in Deed book #307, page 1585, parcel 13194272.( thumb).

And Whereas, Lessee desires to lease the cleared and designated portion of the said
land for the purpose of planting Christmas trees on the cleared portion of that land. And
Whereas, only the cleared and designated portion of said land is being leased
hereunder.

Now, therefore, Lessors agree to lease the cleared and designated portion of the 4
acres of land under the following terms and conditions:
. This lease shall exist as a payment of $1000.00 and continue for a period of ten
years from the date of the lease and shall terminate on the 31° day of December
in the 10" year which is on December 31°, 2026. Payment dates are April 2017
at signing, then by 12/31/2018, 12/31/2019, 12/31/2020, 12/31/2021, 12/31/2022,
12/31/2023, 12/31/2024, 12/31/2025, and 12/31/2026. The rental to be paid for
the lease shall be $250 per acre per year for the term of the lease.

During the term of the lease, the lessors shall pay all Ashe County ad valorem
taxes on the leased premises.

. The Lessee has no hunting privileges on leased land.

. It is understood and agreed that the lessee shall use the determined for growing,
cultivating, and sheering and harvesting Fraser Fir Christmas trees. The Lessee
agrees that he will maintain the existing roadway on the subject premises in as
good of condition that exists at the inception of this Lease, with regard to any
damage done by his employees or agents, and that he will be responsible for the
removal of any trash placed on the subject premises by their employees or
agents. Lessee is responsible for using all materials used for Christmas tree care
in the label instructed manner.

. The Lessee further agrees to indemnify Lessors from any and all liability that
might result from anyone hurt on the leased premises hereafter and does further
agree to indemnify Lessors from any and all actions that might be begun against
the Lessors by reason of their ownership of the property for anything done by the
Lessee during his tenancy hereunder and such indemnity shall also cover not
only any damages that anyone might recover against the Lessors but also the
cost of defending any such action including reasonable attorney fees.

. The Lessee will at the completion of the lease cut all remaining trees in the
production areas and also make sure the stumps are cut low to the ground.

. This lease cannot be assigned without permission of the Lessor.

. The terms of this lease shall be binding upon the parties, their heirs, executors,
administrators or assigns.

. All fences shall remain intact. Gates will be closed upon leaving the property.
State of North Carolina

County of Ashe

|, a Notary Public of the County and State aforesaid, certify that Dale F. Hudler, CEO-
Owner of Hudler Tree Farm , LLC, a North Carolina Limited Liability Company,
personally appeared before me this day and after being duly sworn by me,
acknowledged the due execution of the foregoing instrument on behalf of the LLC.

Witness my hand and official stamp or seal this the (4 day of Apa { 2017.
Bus tt [Cristen Pac fe

J as
yaneeetteteag,

 

. hg PRUIT? %
Notary Public oe Petr %,
e€ ort :
5 G .2
= x 2
3 \
My Commission Expires: Odrber 4 2. | a eue 2

cf

4S, yes"
+,
tran te con

&
In WITNESS WHEREOF, the parties hereto have hereunto set their hands and seal the
day and year firs above written

SE Litt me

William shy Mrarphy Sr. Sr.
Lh k tbe

Dale F. Hudler

  

State of NORTH CAROLINA

County of Ashe

|, a Notary Public for the County and State aforesaid, do hereby certify that
Elizabeth Littleton Murphy and Willian Jett Murphy Sr. ,Lessors, personally appeared
before me this day and acknowledged the due execution of the foregoing instrument

Witness my hand and official stamp or seal, this the I 4 day of
Apa | 2017

Kreti Lett Kristen Cnet

 

Notary Public
qntieeesag,
= sen PRU PR Urry,

My Commission Expires: Ocprer 34,02) | se %
z<  gtaRy =

z :

e & 2

2 eye oF

Coteau
